Citation Nr: 1804003	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-24 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type I.

2.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the Indianapolis RO.

In August 2017 the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

During the Board hearing the Veteran testified that his diabetes mellitus and hypothyroid disabilities had increased in severity since his last VA examination.  In light of the Veteran's statements identifying increasing symptoms related to his diabetes mellitus and hypothyroid disabilities, as well as the fact that the Veteran's service connected disabilities have not been assessed at a VA examination since November 2011, another examination is required to evaluate his current diabetes mellitus and hypothyroidism.  Thus, to ensure that the record reflects the current extent of these disabilities, an examination, with findings responsive to the pertinent rating criteria, is needed.  Therefore, the Veteran should be scheduled for an updated VA examination of his diabetes mellitus and hypothyroidism on remand.  Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the evidence reflects that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination by an appropriate examiner to obtain findings as to the nature and severity of his service-connected diabetes mellitus.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail.  The examiner in particular must identify any and all symptoms associated with his diabetes.

2.  Ensure the Veteran is scheduled for a VA examination by an appropriate examiner to obtain findings as to the nature and severity of his service-connected hypothyroidism.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The report of examination must include a detailed account of all manifestations of hypothyroid pathology found to be present.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the disability should be reported in detail.  

3.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




